Pratt, J.
The plaintiff placed himself within the jurisdiction of the court by commencing this action, and is amenable to its orders. We think the whole controversy can be and should be settled in one action, and find no technical obstacles in the way of so doing.
There can be no doubt of the power of a court which has jurisdiction of the person of a plaintiff, to so control his proceedings in other jurisdictions as to forbid vexatious litigation.
As the obnoxious proceeding is a suit instituted in this court, a motion to consolidate was properly granted.
Had it been in some foreign jurisdiction we might have granted an injunction against its further prosecution.
Order affirmed, with costs.
Barnard, P. J., concurs; Dykeman, J., not sitting.